DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow path switching unit” and “switching control unit
Structure in the specification corresponding to “flow path switching unit” includes switching valve 21, as described at paragraph [0025]. 
Structure in the specification that corresponds to “switching control unit” has reference number 27 and is described at paragraph [0027].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Samir S. Khoury on 12/14/21.

The application has been amended as follows: 

In the claims:
5. (Currently Amended) A hot-water supply apparatus comprising:
an operation unit that enables a user to select either an air conditioning mode or a hot-water supply mode;
a flow path switching unit that switches a heat medium flow path according to an air conditioning ready state or a hot-water supply ready state;
a switching control unit that controls the flow path switching unit; and
a pump unit that forcibly causes a heat medium in the heat medium flow path to flow, wherein an absence detection unit that detects absence of a user is provided, while the switching control unit is standing by, with the heat medium flow path
being set to the air conditioning ready state while the pump unit is at rest, the flow path switching unit is actuated to switch the heat medium flow path to the hot-water supply ready state in a case where the absence of the user is not detected by the absence detection unit and no operation for using air conditioning is performed through the operation unit by a time [[the]] an air conditioning standby time elapses, and
in a case where the absence of the user is detected by the absence detection unit, the heat medium flow path is held in the air conditioning ready state even in the 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Related to claim 1, the present invention pertains to a hot-water supply apparatus that specifically requires an operation unit that enables a user to select either an air conditioning mode or a hot-water supply mode, a flow path switching unit that switches a heat medium flow path according to an air conditioning ready state or a hot-water supply ready state; a switching control unit that controls the flow path switching unit; and a pump unit that forcibly causes a heat medium in the head medium flow path to flow. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above hot-water supply apparatus used in combination with the switching control unit actuates the flow path switching unit to switch the heat medium flow path to the hot-water supply ready state in a case where no operation for using air conditioning is performed through the operation unit by a time an air conditioning standby time set in advance elapses during standby, with the heat medium flow path being set to the air conditioning ready state while the pump unit is at rest. Enge (DE 19628707 A1) discloses a hot-water supply apparatus in Fig. 1 comprising a flow path switching unit 8, a switching control unit 30, and a pump 9, but does not disclose an operation unit. Millar (GB 2414535 A) teaches an operation unit 1 that enables a user to select either an air 
Related to independent claims 5 the present invention pertains to a hot-water supply apparatus that specifically requires an operation unit that enables a user to select either an air conditioning mode or a hot-water supply mode; a flow path switching unit that switches a heat medium flow path according to an air conditioning ready state or a hot-water supply ready state; a switching control unit that controls the flow path switching unit; and a pump unit that forcibly causes a heat medium in the heat medium flow path to flow, wherein an absence detection unit that detects absence of a user is provided. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above hot-water supply apparatus used in combination with while the switching control unit is standing by, with the heat medium flow path being set to the air conditioning ready state while the pump unit is at rest, the flow path switching unit is actuated to switch the heat medium flow path to the hot-water supply ready state in a case where the absence of the user is not detected by the absence detection unit and no operation for using air conditioning is performed through the operation unit by a time the air conditioning standby time elapses, and in a case where the absence .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Enge et al. (DE 19628707 A1 English machine translation) teaches a hot-water supply apparatus that has an air conditioning mode and hot-water supply 
Millar (GB 2414535A) teaches an operation unit that includes timers for an AC mode and a hot-water supply mode, relevant to claims 1 and 5. 
Kwak (US 2007/0205293 A1) teaches a hot-water supply apparatus that has an AC mode and hot-water supply mode, flow path switching unit, switching control unit, a pump, and an operation unit, relevant to claims 1 and 5.
Satou et al. (JP 2006-90604 A) teaches a hot-water supply apparatus that includes an absence detection unit, relevant to claim 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHILLIP DECKER/Examiner, Art Unit 3762                                              




    /EDELMIRA BOSQUES/    Supervisory Patent Examiner, Art Unit 3762